Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 06/27/2022 and Terminal Disclaimer (TD) filed on 07/01/2022 (approved on 07/05/2022):
Claims 22-36 have been examined. 
Claims 1-21 have been canceled by Applicant.
Claims 22-36 have been allowed. 

Response to Amendment and Terminal Disclaimer
Specification
1.	Applicant’s amendments to the specification (Para [0040]) have overcome the specification objections to from the previous office action. 

Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 06/27/2022, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 22-24, 28, 31 and 33-34) from the previous office action.
	
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 07/01/2022 has overcome the nonstatutory double patenting rejections from the previous office action. 

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search in response to Applicant’s Terminal Disclaimer (TD) filed on 07/01/2022, the examiner was able to find the closest prior art of record, which is Ubhi (Pub. No.: US 2016/0300493A1) taken either individually or in combination with other prior art of Johansson (US Pat. No.: 7809496B2), who describe a device that receives a request for a flight path, for a UAV, from a first location to a second location, and that calculates the flight path based on the request for the flight path; the device that determines network requirements for the flight path based on the request, and that determines scores for multiple networks with coverage areas covering a portion of the flight path; the device that selects a particular network, from the multiple networks, based on the network requirements for the flight path and based on the scores for the multiple networks; the device that causes a connection with the UAV and the particular network to be established, and that generates flight path instructions for the flight path; the device that provides, via the connection with the particular network, the flight path instructions to the UAV to permit the UAV to travel from the first location to the second location via the flight path; AND Kimberly (Pub. No.: US 2020/0180791A1) taken either individually or in combination with other prior art of KIM CHANG JOO (Pub. No.: KR 20070060630A), Ando (Pub. No.: JP 2008117423A), Chazel (Pub. No.: US 2011/0222426A1), LI MINGJIN (Pub. No.: CN 106454904A) and Dupray (Pub. No.: US 2017/0069214A1), who describe pre-flight and episodic aircraft inspections to ensure operational safety and effectiveness made faster, less costly and more effective by utilizing mobile model and data-driven sensor platforms inspecting known-state target vehicles; for autonomous aircraft, an inspection unmanned aerial vehicle (I-UAV) containing sensors that inspects a utility unmanned aerial vehicle (U-UAV); failure and system models of the U-UAV and the flight history of the U-UAV carried in the sensor data captured by the U-UAV's aircraft health management system combined to guide the I-UAV to appropriately attend to the systems of the U-UAV and to drive the U-UAV systems into target states that will reveal otherwise hidden or latent failures.
In regards to claims 22-36, Ubhi (Pub. No.: US 2016/0300493A1) and Kimberly (Pub. No.: US 2020/0180791A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a performance arbitration module in communication with the computing device and configured to track, monitor performance data of and communicate with an unmanned vehicle being managed by and received through the unmanned traffic management system, 
wherein the UTM arbitration system is configured 
to bi-directionally communicate with the unmanned traffic management system, 
to track, monitor and communicate with the unmanned vehicle through at least one infrastructure network being managed by the unmanned traffic management system, 
to detect one of a position tracking discrepancy condition, a signal performance condition, a vehicle proximity condition, and an external condition, wherein each condition causes a discrepancy of performance of the unmanned vehicle being managed by the unmanned traffic management system;  
to initiate a reconciliation activity, based on the step of detecting, the reconciliation activity configured to reconcile the discrepancy of performance of the unmanned vehicle being managed by the unmanned traffic management system; 
to build a library of infrastructure network performance by monitoring at least one infrastructure network in communication with the unmanned vehicle with respect to at least one recorded condition related to a travel plan of the unmanned vehicle being managed by the unmanned traffic management system; 
to predict, by use of the library of infrastructure network performance, communication degradation of the at least one infrastructure network one of in communication with the unmanned vehicle or proposed to be in communication with the unmanned vehicle based on the travel plan;  
provide the predicted communication degradation as analytic data to support assessment of communication issues and arbitration to avoid potential communication degradation between the unmanned vehicle and the unmanned traffic management system;
to detect a communication degradation between the unmanned vehicle and at least one infrastructure network being managed by the unmanned traffic management system; 
to modify, in response to detecting the communication degradation, a travel parameter of the unmanned vehicle to correct the communication degradation; 
to determine a magnitude of a deviation between a travel plan managed by the unmanned traffic management system and a physical position the unmanned vehicle; 
to provide corrective instructions to the unmanned vehicle in response to the determined magnitude of the deviation; 
to monitor an external condition from an external data source, the external condition related to a travel plan of the unmanned vehicle, the travel plan being managed by the unmanned traffic management system; and 
to modify, based on the monitored external condition, the travel plan of the unmanned vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662